Citation Nr: 0102810	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 318	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Which of two contesting claimants may be recognized as the 
surviving spouse of the veteran for the purpose of receiving 
VA death pension benefits.


REPRESENTATION

Appellee represented by:	Tomas del Castillo, Jr., 
attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend, appellee



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to 
September 1947.  He died in June 1996.  

In an administrative decision, the RO has determined that the 
appellee, G.S., is recognized as the veteran's surviving 
spouse.  The appellant, C.S., contests this decision, 
claiming that she is actually the veteran's surviving spouse 
and should receive VA death pension benefits as his lawful 
surviving spouse.  This is a simultaneously contested claim; 
although the appellee does not contest the determination in 
her favor, a decision in favor of the appellant pursuant to 
the current appeal would adversely affect the appellee's 
award.  Therefore, both the appellant and the appellee have 
received notice of the pertinent decisions, the appellee has 
been notified of the appellant's appeal, and both parties 
have been provided with copies of the statement of the case 
and all supplemental statements of the case in this matter.  
Further, both parties have been afforded opportunity to 
present evidence and argument.  Accordingly, the mandates of 
38 C.F.R. §§ 20.502 and 20.504 (2000), pertinent to 
simultaneously contested claims, have been fulfilled.

The appellant requested the opportunity to present testimony 
in support of her claim at a personal hearing before a Member 
of the Board of Veterans' Appeals (Board).  However, during 
an October 1999 hearing held at the RO, she clarified that 
she desired to withdraw the request for a Board hearing, 
indicating that she was satisfied with the RO hearing she had 
been afforded.  The Board may therefore properly proceed with 
review of this appeal.


FINDINGS OF FACT

1.  The veteran and the appellee were married in March 1942.  
The veteran and the appellant were married in May 1942.

2.  The separation between the veteran and the appellee, 
extending between at least 1950 and 1996, was the fault of 
the veteran.  The appellee was without fault in this 
separation.

3.  The appellant was unaware of the veteran's marriage to 
the appellee at the time of her marriage to the veteran.

4.  The appellee's income exceeds the statutory ceiling for 
the receipt of death pension benefits.


CONCLUSIONS OF LAW

1.  The veteran and the appellee are presumed to have 
continuously cohabited throughout the veteran's lifetime 
because the actual separation was the fault of the veteran.  
38 U.S.C.A. § 103(a) and (c) (West 1991); 38 C.F.R. § 3.53 
(2000).

2.  The appellant's marriage to the veteran is deemed valid 
because she was unaware of the legal impediment at the time 
of marriage.  38 U.S.C.A. § 103(a) and (c) (West 1991); 38 
C.F.R. § 3.52 (2000).

3.  In the absence of another meritorious claim for death 
pension benefits, the appellant may prevail on her claim for 
that benefit.  38 U.S.C.A. § 103(a) and (c) (West 1991); 38 
C.F.R. § 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1102 (West 1991); 38 C.F.R. § 3.54 
(2000).  "Spouse" means a person of the opposite sex who is 
a wife or husband and the term "surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50.  A marriage is "a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  Death pension benefits are predicated 
upon the requisite service of the veteran and the income of 
the surviving spouse.  38 U.S.C.A. § 1541.

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred one year or more before the veteran died 
(or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See 
Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where the 
veteran was still legally married to another person, if the 
appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  A temporary separation will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a).  
Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

Documentary evidence contained in the claims file reflects 
that the veteran married the appellee in March 1942.  Almost 
exactly two months later, in May 1942, he married the 
appellant. 

The record reflects that between 1942 and 1947, the veteran 
was away from both "wives" as he was busy with his duties 
with the guerrilla forces and then with the United States 
Army.  Both the appellant and the appellee assert that each 
was unaware of the other's marriage and that each believed 
herself to be the veteran's wife until some years after the 
war when the appellee filed a charge of concubinage against 
the veteran and the appellant in Philippine Court.  Although 
the original court records are not available for review, it 
is shown in the hearing testimony, written contentions, and 
in affidavits filed by third parties that she prevailed in 
that case.  

In 1948, the veteran entered a VA training program and 
reported being married to the appellant on the pertinent 
form.  In 1951, the appellee filed a claim with the VA for 
apportionment of the veteran's subsistence allowance, 
provided to him while he was pursuing an education under the 
auspices of the VA.  The veteran challenged the 
apportionment, acknowledged that he was married to the 
appellee and referred to her as his wife, but claimed that 
they had separated because she had dishonored him and had a 
son by another man.  He did not provide evidence to support 
this assertion, however.  In resolving the dispute, the VA RO 
held that in the absence of evidence showing the appellee had 
been found guilty of conjugal infidelity by a court of 
competent jurisdiction, it was legally presumed that she had 
been faithful to the veteran and that her children were 
indeed his.  The burden to impugn such legitimacy was upon 
the veteran.  The veteran did not attempt to do so and the VA 
awarded the appellee an apportionment of his subsistence 
allowance for herself and both children.

Of record is an English translation of a separation agreement 
between the appellee and the veteran, dated in May 1952.  The 
original agreement is not contained in the file.  According 
to the translation, the couple agreed to "cease our 
relationship (personal or official) for the good of all of 
us," that the veteran would pay child support for his 
daughter with the appellee, and that the appellee had 
voluntarily signed the agreement.  From that point onward, it 
appears that the veteran cohabited exclusively with the 
appellant.  Also of record is a 1956 Philippine court order 
in which the veteran was ordered to pay child and spousal 
support to the appellee on the basis that he had abandoned 
her to live with another woman.  

In 1974, the veteran filed an application for VA pension 
benefits.  On the application, he listed the appellee as his 
wife, but indicated that they were separated.  He listed the 
appellant as his nearest relative and identified her 
relationship to him as "common-law wife."  The RO granted 
the claim, but paid the veteran at the rate of a veteran with 
no dependents.  He was notified that he could not receive an 
additional benefit for the appellant until he submitted 
evidence of his divorce from the appellee or of the 
appellee's death.  

A marriage certificate dated in January 1994 shows that the 
veteran and the appellant were married in Reno, Nevada in 
January 1994.  In April 1994, the RO finalized a rating 
finding that the veteran was incompetent and incapable of 
handling his own benefits.  The RO appointed the appellant as 
his fiduciary, describing her as the veteran's wife in the 
appointment.  All indications are that she fulfilled her 
responsibilities as his fiduciary in an exemplary manner 
until the veteran's death in June 1996.  

The appellant filed a claim for death pension benefits in 
July 1996.  After evidentiary development, the RO rendered an 
administrative decision in July 1997 holding that although 
the veteran married the appellee first, his marriage to the 
appellant was deemed valid because the appellant had had no 
knowledge of the first marriage at the time she married the 
veteran.  Therefore, the RO found that the criteria set forth 
in 38 C.F.R. § 3.52 had been met: the appellant had been 
married to the veteran for more than one year, a child had 
been born to them, she entered into the marriage without 
knowledge of the impediment represented by the veteran's 
first marriage, she had cohabited with the veteran 
continuously from the date of marriage until his death, and 
no claim had been filed by a legal surviving spouse who had 
been found entitled to gratuitous death benefits.  On this 
basis, the RO awarded death pension benefits to the 
appellant.

In May 1998, the appellee filed a claim for death pension 
benefits.  The RO conducted further evidentiary development 
and rendered a June 1999 administrative decision that the 
appellee was recognized as the veteran's surviving spouse on 
the basis that she had not been at fault in her separation 
from the veteran, thereby satisfying the requirement for 
continuous cohabitation.  The appellant perfected a timely 
appeal of this decision.

The Board notes that death pension benefits are intended to 
alleviate severe poverty in widows and dependents of wartime 
veterans.  Because death pension benefits are thus related to 
income, if the claimant has income greater than a 
statutorily-defined amount, the benefit sought is denied, 
despite the claimant being otherwise eligible.  In this case, 
when the RO verified the appellee's income, it determined 
that her income exceeded the statutory limit for eligibility 
for death pension benefits, as she reported receiving Social 
Security benefits and retirement benefits from the Philippine 
school system.  Thus, the actual payment of death pension to 
the appellee was denied, despite the administrative finding 
that she was recognized as the veteran's surviving spouse for 
VA benefits purposes.  Thus, since the appellee was not in 
receipt of death pension predicated upon the veteran's 
service, the RO awarded the pension benefits to the 
appellant, in the absence of another legal surviving spouse 
who had been found entitled to gratuitous death benefits.  

Based on the evidence of record, and in light of the law and 
regulations governing this appeal, the Board concludes that 
the appellant must be recognized as the veteran's surviving 
spouse for VA purposes despite the prior subsisting legal 
marriage between the veteran and the appellee in March 1942.  
Essentially, the Board concurs with the RO's findings and 
conclusions.  

Although the veteran and the appellee were separated 
physically for many years between at least 1950 and 1996, and 
perhaps before that, the evidence as summarized above shows 
that the separation was the fault of the veteran, rather than 
that of the appellee.  The veteran's accusations made in 
support of his claim to not have his educational subsistence 
allowance apportioned were never substantiated and he 
declined to press the matter when given the opportunity.  
Furthermore, numerous affidavits obtained by the RO and the 
appellee in support of the instant claim are to the effect 
that she was always faithful to him, despite their 
separation.  Thus, the continuous cohabitation requirement is 
considered to have been met in the absence of fault on the 
part of the appellee.  38 C.F.R. § 3.53(a).  

Because the appellee's marriage to the veteran preceded the 
appellant's marriage to the veteran and the continuous 
cohabitation requirement is legally presumed to have been 
met, the appellee would thus appear to have met the 
requirements to be the recognized spouse of the veteran for 
VA benefits purposes.  However, because the only VA benefit 
at issue is that of death pension, the additional hurdle of 
the statutory income requirement must be overcome for the 
appellee to prevail in this claim.  As noted above, review of 
the appellee's own income statement shows that she receives 
Social Security benefits and retirement benefits from the 
Philippine school system which amount to a total greater than 
the statutory income ceiling for pension benefits.  
Therefore, she has not been found to be entitled to 
gratuitous death benefits.  

Because the appellant's marriage to the veteran occurred 
after the appellee's marriage to the veteran, it would appear 
that the legal impediment of his prior marriage precludes her 
from being recognized as his surviving spouse for the purpose 
of receiving VA benefits predicated upon his service.  
However, as discussed above, a marriage may still be deemed 
valid, if certain requirements are met in cases involving a 
legal impediment prior to marriage if the appellant was 
unaware of the legal impediment at the time of marriage.  38 
C.F.R. § 3.52; Colon, supra.  In this case, there is no 
evidence of record establishing that, at the time of her 
marriage to the veteran, the appellant was aware that he was 
already married.  Moreover, the appellant was married to the 
veteran for many years before his death and they produced a 
child together, and she cohabited continuously with the 
veteran from the date of the marriage until his death with 
the exception of temporary separations (see 38 C.F.R. 
§ 3.53(a)).  Finally, because the appellee's income exceeds 
the statutory ceiling for the receipt of death pension 
benefits, no other claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits.  Thus, all of the requirements set forth in 
38 C.F.R. § 3.52 have been met and the appellant's marriage 
to the veteran may be deemed valid for purposes of awarding 
her death pension benefits to support her in her old age.  

The Board observes that the preceding analysis is entirely 
fact-specific and that the appellant prevails in this claim 
solely because the appellee's income exceeds the statutory 
ceiling for the receipt of death pension benefits.  If this 
situation were to change, then the appellee may submit 
evidence showing her income has been diminished to below the 
statutory ceiling, and the outcome of this contested claim 
would likely be very different.  


ORDER

The appellant is recognized as the veteran's surviving spouse 
for the purpose of determining eligibility for the receipt of 
VA death pension benefits.

The appellee is not recognized as the veteran's surviving 
spouse for the purpose of determining eligibility for the 
receipt of VA death pension benefits.




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

